Citation Nr: 0914696	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  95-02 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen the Veteran's service connection claim for 
hypertension.

2.  Entitlement to automobile or other conveyance and 
adaptive equipment.

3.  Entitlement to special adaptive housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from November 1946 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim was transferred to the RO 
in Reno, Nevada.

In February 1997, February 1998, and March 2003, the Board 
remanded this case to the RO for additional development.

In July 2004, the Board declined to reopen the Veteran's 
service connection claim for hypertension; denied entitlement 
to service connection for a cardiac disability; denied 
entitlement to automobile or other conveyance and adaptive 
equipment; and denied entitlement to special adaptive housing 
or special home adaptation grant.

The Veteran appealed the July 2004 decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Memorandum Decision, the Court, in a September 
2008 Order, vacated that portion of the July 2004 decision 
that declined to reopen the service connection claim for 
hypertension; denied entitlement to automobile or other 
conveyance and adaptive equipment; and denied entitlement to 
special adaptive housing or special home adaptation grant.  
The appeal of those issues was remanded to the Board.  The 
Court affirmed the Board's July 2004 denial of entitlement to 
service connection for a cardiac disability, which is, 
therefore, no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


	(CONTINUED ON NEXT PAGE)


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the issues of entitlement to automobile or 
other conveyance and adaptive equipment; and entitlement to 
special adaptive housing or special home adaptation grant, 
the Court pointed out that an April 2003 letter of record did 
not notify the Veteran of what information or evidence was 
necessary to substantiate the claims, and that such lack of 
notice is presumptively prejudicial.

The Veteran is also seeking to reopen a service connection 
claim for hypertension, last denied by the Board in January 
1992, as hypertension was not diagnosed during service or 
within the first post service year.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

As the Court indicated, the April 2003 VCAA letter advised 
the Veteran what evidence is necessary to substantiate his 
underlying service connection claim; however, that letter did 
not mention the "new and material" standard required for 
reopening a claim for service connection.  Thus, the April 
2003 letter does not comply with the Kent ruling.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should: 

(a) Notify the Veteran of the information 
and evidence necessary to substantiate 
his claim for entitlement to automobile 
or other conveyance and adaptive 
equipment; and claim for entitlement to 
special adaptive housing or special home 
adaptation grant;

(b) Notify the Veteran of the information 
and evidence he is responsible for 
providing for such claims; and 

(c) Notify the Veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency.

2.  The AMC/RO should notify the Veteran 
of the following: a) the new and material 
standard in effect prior to August 29, 
2001, which applies to his hypertension 
claim; b) his claim of entitlement to 
service connection for hypertension was 
last denied in January 1992; c) "new" 
evidence to support his reopening means 
evidence that is not merely cumulative or 
redundant of other evidence previously of 
record; and d) "material" evidence means 
evidence which bears directly and 
substantially upon the specific issue at 
hand, and which by itself or in 
connection with evidence previously 
assembled, is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

The letter should also notify the Veteran 
of the evidence and information necessary 
to reopen the claim, what specific 
evidence would be required to 
substantiate the element or elements 
needed to grant the Veteran's service 
connection claim for hypertension, and 
evidence and information that is 
necessary to establish entitlement to his 
underlying service connection claim.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the issues currently on 
appeal.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


